Citation Nr: 1721985	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-23 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an increased rating for lumbosacral strain with fracture of L1 and T12 and scars, residuals of a back injury, rated as 20 percent disabling prior to December 18, 2009, and 40 percent disabling since December 18, 2009.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued the 20 percent rating assigned for lumbosacral strain with fracture of L1 and T12 and scars, residuals of a back injury.  

The rating assigned for lumbosacral strain with fracture of L1 and T12 and scars, residuals of a back injury, was increased to 40 percent, effective December 18, 2009.  See January 2010 rating decision.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In April 2015, the Board remanded the Veteran's claim in order to schedule him for a Board hearing before a Veterans Law Judge (VLJ).  Pursuant to the remand directives, a Travel Board hearing was held at the RO in October 2016 before the undersigned and a copy of the hearing transcript has been added to the record.  Accordingly, the requirements of the April 2015 remand were met.  See Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  For the period prior to December 18, 2009, Veteran's service-connected thoracolumbar spine disability did not result in incapacitating episodes having a total duration of at least four weeks in a 12 month period; or orthopedic disability tantamount to forward flexion of the thoracolumbar spine at 30 degrees or less, or ankyloses; nor have there been any associated neurological abnormalities.  

2.  For the period from December 18, 2009, the Veteran's service-connected thoracolumbar spine disability did not result in incapacitating episodes having a total duration of at least six weeks in a 12 month period, and have not been productive of favorable or unfavorable ankylosis of the thoracolumbar spine, unfavorable ankyloses of the entire spine, or any associated neurological impairment. 


CONCLUSIONS OF LAW

1.  For the period prior to December 18, 2009, the criteria for an evaluation greater than 20 percent for the Veteran's service-connected thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5242 (2016).

2.  For the period from December 18, 2009, the criteria for an evaluation greater than 40 percent for the Veteran's service-connected thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided the Veteran adequate notice in letters sent to him in January 2007 and December 2009.  Although the December 2009 letter was sent after the March 2007 rating decision, the timing defect of the letter was not prejudicial to the Veteran because he was subsequently provided adequate notice and was provided several years to respond with additional argument and evidence. Also, his claim was readjudicated, and a statement of the case (SOC) was provided to him in March 2009, and supplemental statements of the case (SSOC) were provided to him in January 2010, September 2010, and March 2014.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private medical records have been retrieved and associated with the claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA afforded the Veteran VA examinations in connection to his low back disability in March 2007, December 2009 and April 2013.  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as the Veteran's reported history and symptomatology.  All three examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  The Veteran does not allege nor does the evidence suggest a material change regarding the thoracolumbar spine disability since he was last examined by VA in April 2013; therefore, a reexamination is not necessary under 38 C.F.R. § 3.327.  In a recent case, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, a more recent examination applying the principles of Correia will not be applicable with respect to the Veteran's claim for higher ratings for the thoracolumbar spine disability for the period prior to December 18, 2009.  Also, for the period from December 18, 2009, the Veteran has already been granted a 40 percent rating for his low back disability.  The 40 percent evaluation is the maximum rating assignable for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus as the Veteran has already been granted a 40 percent rating for the period from December 18, 2009, Correia is inapplicable in the instant case.  The Board finds that the medical examination reports along with his private treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2016).  As such, the Board finds that VA's duty to assist with respect to obtaining another VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  



Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 10 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Diagnostic Code 5003, for degenerative arthritis provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

A historical overview of the claim reflects that service connection was initially established for the Veteran's lumbosacral strain with fracture of L-1 and T-12 and scars, and evaluated as 10 percent disabling, effective from November 24, 1971, the date following his discharge.  See February 1973 rating decision.  In the March 1995 rating decision, the RO increased the disability rating for the service-connected lumbosacral strain to 20 percent.  In November 2006, the Veteran contended that his low back disability had worsened throughout the years and requested a higher rating for said disorder.  In the March 2007 rating decision, the RO continued the 20 percent rating for the Veteran's service-connected low back disability, and evaluated it under 38 C.F.R. § 4.71a, Diagnostic Code 5237 which indicates that lumbosacral strain should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

The Veteran appealed the rating assigned for his service-connected low back disorder, and in the January 2010 rating decision, the rating for the back disorder was increased to 40 percent disabling, effective December 18, 2009.  The Veteran has not expressed satisfaction with this rating.  During his hearing, he testified that his back hurts all the time and he aggravated it even further in 2006 while helping his sister-in-law move something.  According to the Veteran, his back pain caused him to have a difficult time performing his occupational duties, and he continues to experience difficulty standing for long periods of time and walking certain distances.  See October 2016 Hearing Transcript.  

The Veteran was afforded a VA examination in connection to his low back disability in January 2007, during which time, he provided his military and medical history, and stated that he developed a low back condition as a result of prolonged physical military activity, to included prolonged running, walking, jumping and lifting.  The Veteran reported to experience low back pain that is intermittent and occurs once daily.  He described the pain as moderate to severe in nature, and stated that the pain can last approximately two to three hours, and at times, six to eight hours in duration.  The Veteran denied any radiating pain throughout his lower extremities.  The examiner noted that he presented with a mild antalgic gait at the time of examination, but was not shown to use any crutches, walkers or wheelchairs.  While the Veteran reported to use a lumbosacral brace, he did not present with one at the time of the examination.  With respect to his occupation, the Veteran reported difficulty standing longer than four hours, sitting for longer than a half-an-hour, walking for more than four hours, and lifting more than seventy pounds as a result of his low back pain.  

On physical examination, the Veteran was shown to have flexion to 90 degrees, right and left lateral flexion to 30 degrees, right and left rotation to 30 degrees, and extension to 30 degrees - both during passive and active range of motion.  The examiner observed that on repetitive motion times three, the Veteran's range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  The Veteran denied any flare-ups of pain with regard to his low back condition.  It was noted that he experienced mild or minimal pain in the lumbar spine, and during these episodes, he was shown to have lumbar flexion to 89 degrees, right and left lateral flexion somewhere between 20 to 30 degrees, right and left lateral rotation somewhere between 20 to 30 degrees, and extension was between 20 to 30 degrees.  The examiner observed minimal spasm and tenderness and no weakness in his lumbar spine.  Neurological evaluation of the sensory and motor function was shown to be normal, and the Veteran denied any incapacitating episodes as a result of his low back condition during a twelve month period.  It was further noted that x-rays of the lumbar spine showed signs of arthritis.  Based on the discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a lumbar strain that is mildly active at the time of examination.  

With respect to how the Veteran's low back disability results in functional impairment, the examiner noted that the Veteran experienced difficulty working as a mail handler in the post office, and he specifically had difficulty standing longer than four hour durations, walking more than four hours, sitting for 30 minutes, and lifting anything heavier than 30 pounds due to his low back pain.  With respect to his activities of daily living, the Veteran experienced difficulty standing, walking more than four hours, sitting for half-an-hour, and lifting items heavier than thirty pounds as a result of his low back pain.  

Report of the February 2008 magnetic resonance imaging (MRI) of the lumbar spine revealed an impression of multilevel lumbar spondylosis that is most advanced at L4-L5.  

VA treatment records dated from March 2008 to November 2009 reflect that the Veteran received ongoing treatment and care for his chronic low back pain, his lumbar radiculopathy and his degenerative joint disease (DJD).  During the November 2009 VA treatment visit, the VA staff physician diagnosed the Veteran with having lumbar radiculopathy, and added that he had a history of moderate large central disc herniation at L4-5.  It was noted that on a scale from one to ten (with one being the least amount of pain and ten being the highest), the Veteran's pain was somewhere between a one and three, and it worsened with cold weather and improved with rest.  It was further noted that the Veteran denied experiencing any numbness, tingling of pain, or weakness.  Diagnostic test results from the past revealed moderate large central disc herniation at L4-5, and the Veteran denied a history of physical therapy in the past.  

The Veteran was afforded another VA spine examination in December 2009, during which time, he provided his medical and military history and described the circumstances which led to his low back injuries in service.  According to the Veteran, he has experienced recurrent low back pain since his separation from service, and over the past several years, he had started experiencing persistent low back pain - the pattern of which was different from the earlier pattern of pain he had experienced during his first thirty years or so following his in-service injury.  The Veteran explained that he had worked as a handler at the United States Post Office for years, and while he had taken time off for two months or so during the summer of 2008 due to exacerbation of his low back pain, he has not missed any time since then.  The Veteran denied experiencing any difficulty with ordinary walking, but did state that he is unable to run, jog, or perform any activity that worsens his low back pain.  The Veteran also stated that he can stand for about two hours while on the job, and he experiences some limitation when it comes to lifting, as he does not lift anything heavier than fifteen pounds, and he squats rather than bends over to lift items.  He experiences pain in his lower back that radiates throughout both thighs to the mid-thigh region, and describes the low back pain as constant in nature and mild in severity.  No assistive devices have been prescribed and he has never undergone any surgeries on his lower back.  

On physical examination, the examiner described the Veteran as "entirely normal" and noted that he did not use any form of assistive devices for his low back disorder.  The muscular strength of the lower limbs was shown to be normal, and the Veteran was able to walk on his tiptoes and heels.  The low back demonstrated impaired motion with extension backwards to 15 degrees, forward flexion to 30 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 35 degrees.  The examiner did not identify any tenderness in the lower back, nor any spasm of the low back paravertebral muscles.  It was noted that the Veteran was capable of repetitive movement of the lower back, and the low back disability was not additionally limited by pain, fatigue, weakness and/or lack of endurance.  It was further noted that within the range of motion described, the low back pain does not worsen, but beyond the range of motion described, the low back pain does worsen.  The examiner acknowledged that an earlier MRI report of the lower back revealed signs of degenerative disc disease, but determined that the Veteran's in-service low back injury was not related to his current degenerative disc disease.  Based on the discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having chronic low back strain, and degenerative disc disease of the lower back that was not related to his in-service low back injury.  

The Veteran was afforded another VA examination in April 2013.  At that time of the examination, the Veteran reported that he experiences pain surrounding the lower thoracic/upper lumbar spine on a constant basis.  According to the Veteran, he is limited to standing for a half-an-hour, walking for an hour-and-a-half, and he does not run or jump.  On physical examination, the Veteran had flexion to 60 degrees, and extension to 20 degrees, with objective evidence of painful motion beginning at 0 degrees.  The Veteran also had right and left lateral flexion to 20 degrees, and right and left rotation to 30 degrees, with no objective evidence of painful motion.  There was no change in the measurements with repetitive movement, and the Veteran did not have any additional limitation of motion following repetitive motion.  However, he did have functional loss as shown by the fact that he had less movement than normal and pain on movement.  The Veteran did not exhibit any localized tenderness, muscle guarding or muscle spasms of the spine.  According to the examiner, the Veteran has intervertebral disk syndrome of the thoracolumbar spine without incapacitating episodes.  The examiner noted that the Veteran used a cane on occasion for his back, and his level of functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Upon reviewing the diagnostic test findings, the examiner noted that the Veteran underwent an x-ray of the spine in July 2008 which showed minimal-to-moderate degenerative changes, and a February 2008 MRI of the lumbar spine showed multilevel lumbar spondylosis that was most advanced at the L4-L5 disc level.  It was further noted that the Veteran did not have any evidence of a vertebral fracture.  With respect to the effect of the Veteran's low back disability on his occupation, the examiner noted that the Veteran worked for the U.S. Post Office as a mail handler, and he was able to perform his occupational duties despite his back pain.  According to the examiner, the Veteran's back disability did not have any impact on his employability.  

For the period prior to December 18, 2009

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that for the period prior to December 18, 2009, the Veteran is not entitled to an increased evaluation in excess of 20 percent for his service-connected lumbosacral strain with fracture of L1 and T12 with scars.  As previously noted above, the Veteran's range of motion during flexion was shown to be no worse than to 90 degrees at the January 2007 VA examination. In addition, the examination report and medical treatment records were clear for any evidence of favorable ankylosis of the lumbar spine. The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The evidence of record reflects that the Veteran is able to perform the range of motion exercises, and while his movement may have been somewhat limited during these exercises, there is no indication that his spine is fixated in the neutral position or fixed in flexion and extension. 

The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examination, the Board cannot find that his service-connected low back disability equates to limitation of flexion of 30 degrees or less or favorable ankylosis of his entire thoracolumbar spine.  As such, for the period prior to December 18, 2009, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 20 percent under the revised rating criteria.

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for the period prior to December 18, 2009.  The Veteran did not report any incapacitating episodes as a result of his back pain during his VA treatment visits, and his treatment providers did not observe any signs of intervertebral disc syndrome with chronic and permanent nerve root involvement during his VA treatment visits.  Indeed, the Veteran's medical records are devoid of any findings, notations or treatment for any episodes of incapacitation, and during the January 2007 VA examination, the Veteran denied any incapacitating episodes during the past twelve month period as a result of his low back condition.  The Board acknowledges that during the December 2009 VA examination, the Veteran reported that he had to take two months off from work during the summer of 2008 due to exacerbations of his low back pain.  However, review of the medical evidence is clear for any treatment records documenting the Veteran as having been prescribed bed rest by his physician due to his back disability.  In addition, during his hearing, the Veteran testified that he had been hospitalized for one week, and missed work for three to four weeks (not two months) as a result of his low back disability during the summer of 2008.   See Hearing Transcript, p. 3.  Again, the Board reiterates that there are no medical records indicating that his physician recommended or prescribed bed rest during this period on appeal.  Therefore, the medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least four weeks, but less than six weeks, during the past twelve months, and a higher rating is not warranted under the criteria for intervertebral disc syndrome for the period prior to December 18, 2009.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of ongoing pain in his lumbar spine on numerous occasions, and has reported difficulty standing, walking, and sitting for long durations of time.  The Board further acknowledges objective evidence of spasms and tenderness in the lumbar spine following repetitive motion during the January 2007 VA examination.  However, the examiner noted that range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive motion, and the Veteran denied experiencing any flare-ups of pain with regard to his low back condition.  While acknowledging the Veteran's functional impairment and limitations during his episodes of pain, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the 20 percent disability evaluation assigned herein. The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 20 percent for the Veteran's low back disability is not warranted for the period prior to December 18, 2009.

The Board recognizes the Veteran's statements attesting to pain and limited range of motion.  The Board acknowledges the Veteran's contentions that his low back disability warrants a rating in excess of 20 percent for the period prior to December 18, 2009.  See October 2016 Hearing Transcript, p. 5.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Also recognized is his report to the January 2007 examiner that he has difficulty carrying out certain activities of daily living, to include difficulty standing, walking, sitting and lifting, as a result of his back pain.  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA treatment records and the VA examination report, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiner considered the Veteran's reported symptomatology.  Additionally, his reports of difficulty standing and walking for longer than four hour durations, sitting for any period longer than 30 minutes, and lifting any item heavier than 30 pounds, is evidence consistent with the 20 percent rating but not a higher rating.  It is not a report of functional loss of the severity contemplated by the criteria for a 40 percent or higher rating.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 20 percent for the period prior to December 18, 2009.  

With respect to any neurological complications, although VA treatment records dated from July 2008 to November 2009 reflect an ongoing assessment of lumbar radiculopathy, this assessment does not appear to be based on the objective medical findings.  Indeed, during these treatment sessions, while it was noted that diagnostic test results revealed moderate large central disc herniation at L4-5, it was further noted that the Veteran experienced no numbness, tingling sensation, or weakness in the lower extremities.  In addition, the neurological examination of the Veteran was negative for any abnormalities during the January 2007 VA examination.  Specifically, the examiner noted that neurological examination of both the sensory and motor function was normal in both lower extremities.  Based on these evidentiary findings, the Board finds that a separate disability rating is not warranted for any neurological impairment in the lower extremities that is associated with the low back disability for the period prior to December 18, 2009.  Bierman v. Brown, 6 Vet. App. at 129-132.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).  

In conclusion, the Board finds that for the period prior to December 18, 2009, the Veteran's level of disability more closely approximates the criteria for a 20 percent disability rating, and a higher disability rating is not warranted.  As the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent for the period prior to December 18, 2009, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

For the period on and after December 18, 2009

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 40 percent for his service-connected low back disability for the period on and after December 18, 2009.  The medical evidence does not show that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  In this regard, there is no medical evidence diagnosing the Veteran with ankylosis of the spine, and there are none of the previously mentioned symptoms indicative of unfavorable ankylosis.  In fact, at the December 2009 VA examination, the Veteran was shown to have flexion to 30 degrees, extension to 15 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 35 degrees. Upon further evaluation of the Veteran, the examiner noted that the Veteran was entirely normal, did not use any type of assistive device, had normal muscular strength of the lower limbs, and could walk on his tiptoes and heels.  Additionally, the April 2013 VA examination reflects that the Veteran had flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees.  As such, the medical evidence of record does not show his spine to be fixed.

In addition, the examination reports and VA treatment records were clear for any evidence of ankylosis of the lumbar spine. The evidence of record reflects that the Veteran is able to perform the range of motion exercises, and while his movement may be somewhat limited during these exercises, there is no indication that his spine is fixed in flexion or extension, nor has the Veteran exhibited any of the symptoms indicative of ankylosis. 

The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examinations, the Board cannot find that his service-connected back disability equates to unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  As such, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 40 percent under the revised rating criteria for the period on and after December 18, 2009.
	
The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least six weeks during the past 12 months.  Moreover, while the April 2013 VA examiner determined that the Veteran had intervertebral disk syndrome of the thoracolumbar spine, she noted that he had not experienced any incapacitating episodes as a result of this disability.  Furthermore, for the period on and after December 18, 2009, the Veteran has not reported experiencing any incapacitating episodes during a twelve month period requiring bed rest or treatment by a physician.  Thus, a higher rating is not warranted under the criteria for intervertebral disc syndrome for the period on and after December 18, 2009.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher. In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain when conducting certain range-of-motion exercises.  The Board also takes note of the April 2013 VA examination which demonstrates that repetitive motion yielded functional loss of the spine as reflected by the fact that the Veteran had less movement than normal and pain on movement.  However, despite these findings, the April 2013 VA examiner found that the Veteran did not have additional limitation of motion following repetitive use testing, and he did not exhibit any localized tenderness, muscle guarding or muscle spasms of the spine.  

While acknowledging the Veteran's functional impairment and limitations, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 40 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 40 percent for the Veteran's low back disability is not warranted under the formulas specific to rating spine disabilities for the period on and after December 18, 2009.  

With respect to any neurological complications, the Board notes that the objective medical evidence does not reflect that the Veteran suffers from a separate neurological disability in his lower extremities as a result of his back disability.  Indeed, during the December 2009 VA examination, the Veteran denied experiencing any radiculopathic symptoms.  At the April 2013 VA examination, the Veteran's muscle strength in the lower motor groups was 5/5 bilaterally without signs of muscle atrophy, and his deep tendon reflexes were shown to be 2 plus, bilaterally.  In addition, the Veteran's sensation to light touch was intact throughout both lower extremities, and the straight leg raising tests produced negative results bilaterally.  According to the examiner, the Veteran did not exhibit any radicular pain, or any signs of symptoms of radiculopathy, nor any other neurological abnormalities related to his spine.  Additionally, the Veteran has not reported to have any bowel or bladder symptomatology associated with his lumbar spine disability, and the medical evidence of record does not reflect any such pathology.  The remainder of the Veteran's VA treatment records was also negative for any neurological abnormalities.  

Based on the evidentiary findings, the Board finds that a separate rating for any neurological complications associated with the low back disability is not warranted for the period on and after December 18, 2009.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016). 

In conclusion, the Board finds that for the period from December 18, 2009, the Veteran's level of disability more closely approximates the criteria for a 40 percent disability rating, and a higher disability rating is not warranted.  As the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 40 percent for the period from December 18, 2009, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the symptoms associated with the Veteran's service-connected low back disability, to include pain, tenderness and limitation of motion, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the appellant's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that there was no duty to provide a lengthy discussion on extraschedular consideration when the functional effects of the Veteran's service-connected impairment did not reasonably raise the issue of whether referral for extraschedular consideration is warranted, and the Veteran had not raised the issue that the schedular rating was inadequate.)

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran was is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  The record reflects that the Veteran worked as a mail handler as the U.S. Postal Office following his service until he retired in March 2016.  During his hearing, the Veteran contended that he retired, in large part, as a result of his low back disability.  According to the Veteran, he found it increasingly difficult to go to work and handle his day-to-day tasks which included taking care of his sick wife.  However, when asked whether his back problems prevented him from working, the Veteran stated that his ability to work depended on the type of job he was doing, but he definitely could not continue working at the same job he had previously held due to his low back disability.  He further testified that he did not wish to continue working, and felt it was time for him to retire.  See Hearing Testimony, pp. 8-9.  

Based on his hearing testimony, the Veteran's decision to retire appears to be a voluntary one, and while he contends that he is unable to continue working as a mail handler at the U.S. Postal Office as a result of his low back disorder, he has not contended that he is unable to obtain and maintain any type of employment due to his low back disorder.  As such, the Board finds that the evidence did not show that the Veteran was unable to obtain or maintain any type of employment as a result of his service-connected low back disability.  Moreover, none of the Veteran medical providers opined that the Veteran was unable to continue performing his occupational duties as a result of his service-connected disabilities.  Although the January 2007 VA examiner found that the Veteran had a difficult time working as a mail handler at the post office due to his low back condition, he did not find that the Veteran was unable to maintain this employment as a result of his back disorder.  In addition, the April 2013 VA examiner specifically found that the Veteran was able to conduct his occupational duties despite his back pain, and his low back disability did not have any impact on his employment.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim, and thus the Board finds it unnecessary to consider entitlement at this juncture.  


ORDER

For the period prior to December 18, 2009, entitlement to an evaluation in excess of 20 percent for the Veteran's service-connected thoracolumbar spine disability is denied.

For the period from December 18, 2009, entitlement to a rating in excess of 40 percent for the Veteran's service-connected thoracolumbar spine disability is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


